Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,673,850. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nantel (US pat. App. 20160315907) and in view of Hadar (US pat. App. 20110072487) and further in view of Featonby (US pat. 10,200249), Rogers (US pat. App. Pub. 20060294575).   
4.	As per claims 1, and 11 Nantel discloses a method for network authorization, comprising: receiving, at a computing device, a user credential from a host device connected to a network; authenticating, using the computing device, the user credential; in response to authenticating the user credential, determining, using the computing 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Hadar’s teachings of enforces and transmits the authorization policy using the network location 
Although, Nantel mentions wherein the network location information point for the host device; identifying, using the network location information, at least one network device of the network to enforce the authorization policy at the network point for the host device. In the same field of endeavor, Featonby and Rogers disclose and transmitting from the computing device the authorization policy to the at least one network device, wherein the computing device is configured to perform authentication of host devices in a web-based or single sign-on environment (See Featonby, 3:1-25, 3:48-67, 4:1-58, 6:1-67, 7:1-36, 12:36-67), and (See Rogers, paragraphs: 29, 34, 57, 75, 102, 119, and 162). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Featonby and Rogers’s teachings of using the network location information at least one network device of the network to enforce the authorization policy at the network attachment point for the host device with the teachings of Nantel, for the purpose of effectively protecting the authorizing policy from the unauthorized users.
5.	As per claim 2, Nantel discloses the method, wherein the network location information comprises a binding between the host device and a network device to which the host device is attached (paragraphs: 26, 32, 40).
6.	As per claim 3, Nantel discloses the method, wherein the network device to which the host device is attached is a locator for the host device, a network virtualization edge (NVE), or a VXLAN tunnel endpoint (VTEP) (paragraphs: 39, 43, 45).

8.	As per claim 5, Nantel discloses the method, wherein polling the network overlay control plane of the network further comprises at least one of using an application program interface (API) to access the network mapping system, using a messaging protocol to query the network mapping system, or triggering a response by the network mapping system through data plane events (paragraphs: 29, 35, 45).
9.	As per claim 6, Nantel discloses the method, wherein polling the network overlay control plane of the network further comprises exchanging routing and reachability with the network overlay control plane (paragraphs: 30, 33, 39).
10.	As per claim 7, Nantel discloses the method, wherein the at least one network device is a network device to which the host device is attached (paragraphs: 26, 34, 43).
11.	As per claim 8, Nantel discloses the method, further comprising transmitting the authorization policy to a plurality of network devices of the network (paragraphs: 27, 34, 40).
12.	As per claim 9, Nantel discloses the method, wherein the authorization policy comprises at least one of a virtual local area network (VLAN) assignment, a virtual 
13.	As per claim 10, Nantel discloses the method, wherein the user credential is entered by a user at the host device or submitted by a single sign-on (SSO) system (paragraphs: 27, 44, 45).
14.	 Claims 12-20 are listed all the same elements of claims 2-10. Therefore, the supporting rationales of the rejection to claims 2-10 apply equally as well to claims 12-20.
Citation of References
15. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Potlapally et al (US pat. 9935937): discusses the setting the login rules to access the user account and based on the fulfilment of the login rules the access will be either authorized or denied.  
Stevens et al (US pat. App. Pub. 20120173582): elaborates that identifying location based rules related to a network connected device are described. A network connected device may transmit a set of data identifying the location of the device and an identifier unique to the device to a server. The server may also receive an action request, wherein the action request is associated with the identifier. The server may select a rule in a database to address the action request, the rule applicable to the identifier and location of the device. Various embodiments related to financial card transactions, 
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436